POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ Barbara J. Krumsiek Date Signature /s/ Traci Goldt Barbara J. Krumsiek Witness Name of Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ Ronald M. Wolfsheimer Date Signature /s/ Traci Goldt Ronald M. Wolfsheimer Witness Name of Officer Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ William Lester Date Signature /s/ Traci Goldt William Lester Witness Name of Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ Frank H. Blatz Jr. Date Signature /s/ Anthony A. Williams Frank H. Blatz Jr. Witness Name of Director Anthony A. Williams Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ M. Charito Kruvant Date Signature /s/ Traci Goldt M. Charito Kruvant Witness Name of Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ Alice Gresham Bullock Date Signature /s/ M. Charito Kruvant Alice Gresham Bullock Witness Name of Director M. Charito Kruvant Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ Cynthia Milligan Date Signature /s/ Traci Goldt Cynthia Milligan Witness Name of Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of (x) Calvert VP Small Cap Growth Portfolio, a series of CVS, into Calvert VP Russell 2000 Small Cap Index Portfolio, a series of CVP, (y)Calvert VP SRI Equity Portfolio, a series of CVS, into Calvert VP S&P 500 Index Portfolio, a series of CVP, and (z) Calvert VP Income Portfolio, a series of CVS, into Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, including any amendments to the Registration Statement filed by CVS or CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing mergers, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVS or CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing mergers. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVS or CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/11/13 /s/ Arthur J. Pugh Date Signature /s/ Cari Dominguez Arthur J. Pugh Witness Name of Director Cari Dominguez Witness Name (Printed)
